COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.  2-07-063-CR
 
 
TAPIWA BRINE MUTSAURI                                                   APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
         FROM
COUNTY CRIMINAL COURT NO. 5 OF DENTON COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
Appellant Tapiwa Brine
Mutsauri, pro se, appeals from his conviction for misdemeanor driving while
intoxicated.  We dismiss for want of
prosecution.




Appellant filed a notice of
appeal on February 28, 2007.  On March 5,
the trial court signed an order permitting Appellant=s retained trial counsel to withdraw. 
On March 9, we abated the appeal and remanded the case to the trial
court for a hearing to determine, among other things, whether Appellant desired
to continue the appeal, whether Appellant was indigent, and whether Appellant
desired appointed counsel on appeal.
On March 28, we received a
letter from the trial court stating that Appellant had failed to appear for the
abatement hearing and that the trial court had issued a warrant for his
arrest.  As of May 30, the arrest warrant
remains outstanding.
On April 17, 2007, we were
notified by the court reporter and the trial court clerk that Appellant had
made no arrangements to pay for the reporter=s record or the clerk=s record.  On April 18 and April
30, we mailed notices to Appellant=s last known addresses stating that the appeal would be dismissed
unless Appellant arranged to pay for the clerk=s record on or before May 3.  On
May 4, the trial court clerk notified us that Appellant had not made
arrangements to pay for the record.
On May 21, we ended the
period of abatement and reinstated the appeal. 
On the same day, we mailed a third notice to Appellant=s last known address stating that the appeal would be dismissed unless
Appellant arranged to pay for the clerk=s record on or before May 28. 
On May 29, the trial court clerk informed us that Appellant had made no
payment arrangements.




Therefore, we dismiss this
appeal for want of prosecution.  See
Tex. R. App. P. 37.3(b), 43.2(f).
PER CURIAM
 
PANEL D:   GARDNER, WALKER, and MCCOY, JJ.
 
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  June 14, 2007




[1]See Tex. R. App. P. 47.4.